DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Objections/Rejections
The objection to the drawings in the previously office action is withdrawn.  Applicant petitioned for the inclusion of color drawings.  The petition was granted.  As such the objection is withdrawn.
The objection to the disclosure because it contains an embedded hyperlink and/or other form of browser-executable code on page 14, [0017], line 5 and in Table 1, [0049] on page 41 is withdrawn.  Applicant amended the above citations to remove the browser-executable code.
The objection to claim 1 for using Arabic numerals to delineate steps of the method is withdrawn.  Applicant amended the steps to be delineated with alphabetical letters.
The rejection of claims 1, 2, 4-8, under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, is withdrawn.  The amendments to the claims clarify the issues of indefiniteness discussed in the previous office action.
The rejection of claim(s) 1, under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Nakaki (US2016/0010056 A1 Pub date: 1/14/2016; effectively filed: 
The rejection of claim(s) 1 and 6-8, under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Sakurai (US 2014/0370537 A1 Pub date:12/18/2014; effectively filed: 12/18/2011), is withdrawn.  Sakurai does disclose transfecting pluripotent cells with one or more of MYOD1 and/or Myf5 and Myf5 is associated with down regulation of POU5F1.  Sakurai falls short of adequately disclosing or suggesting that Myf5 has an action of substantially removing or reducing an expression amount of POU5F1 protein in a pluripotent stem cell.  Thus this limitation has not been disclosed in Sakurai.
The rejection of claim 2, under 35 U.S.C. 103 as being unpatentable over Sakurai (US 2014/0370537 A1 Pub stae:12/18/2014; effectively filed: 12/18/2011) in further view of Akiyama (Akiyama et al. Development 143:3674-3685, 2016; of record in IDS), is withdrawn.  The amendments cancel claim 2, rendering its rejection moot.
The rejection of claim 5, under 35 U.S.C. 103 as being unpatentable over Sakurai (US 2014/0370537 A1 Pub stae:12/18/2014; effectively filed: 12/18/2011) in further view of Ban (Ban et al. PNAS 108(34):14234-14239, 2011; of record in IDS), is withdrawn.  Applicant’s amendments require that the transcription factor be MYOD1 and that the method also comprise a step of adding a gene for a compound having an action of substantially removing or reducing an expression amount of POU5F1 protein to the 
The provisional rejection of claims 2, 3, and 6 on the ground of nonstatutory double patenting as being unpatentable over claim 19, 21 of copending Application No. 16/072,610 is withdrawn.  Claims 2 and 6 have been canceled and thus their rejection is rendered moot.  The rejection is no longer applicable to amended claim 3.

The following rejection of record has been modified to take into consideration the amendments to claim 3:
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3, as amended, is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 was rejected in the previous office action for reciting, “the gene….comprising siRNA against POU4F1”.  This recitation is indefinite because genes do not comprise siRNA.  Genes are DNA sequences encoding a protein. The claim has now been amended to recite, “the gene comprising a nucleic acid siRNA against POU5F1”.  However, siRNA are considered non-coding sequences because they do not 

Response to Arguments
Applicant's arguments filed 12/30/2020 have been fully considered but they are not persuasive. 
Applicant submits that the amendments to claim 3 overcome the indefiniteness rejection.  In response, Applicant’s argument is respectfully not found persuasive for reasons described above in the modified indefiniteness rejection of record.


The following new rejections are necessitated by the amendments to the claims:

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 4 recites, “wherein the adding a Sendai virus vector containing a transcription factor required for induction of differentiation”.  This recitation is broader than the base claim recitation, “adding a Sendai virus vector encoding a transcription factor MYOD1”.  As such the scope of the intended Sendai virus vector is not apparent.  Is the Sendai virus limited to the transcription factor MYOD1 or more broadly intended to encompass a transcription factor required for induction of differentiation?  
Also claim 4 recites the limitation "the desired cell type".  There is insufficient antecedent basis for this limitation in the claim.   Claim 4 is dependent upon claim 1, which has been amended and no longer recites a desired cell type but rather “a skeletal muscle cell”.  Given that the base claim no longer recites “a desired cell type” and “the desired cell type” recited in claim 4 is broader than “a skeletal muscle cell”, it is not apparent how “the desired cell type” should be interpreted.  Is claim 4 limited to a skeletal muscle cell as recited in the base claim or is the claim intending to capture some broader embodiment of cell types?
Overall, claim 4 is indefinite because the intended scope of the claim in not apparent.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 7, and 8, as amended, is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakurai (US 2014/0370537 A1 Pub stae:12/18/2014; effectively filed: 12/18/2011) in further view of Akiyama (Akiyama et al. Development 143:3674-3685, 2016; of record in IDS).
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
Regarding claim 1, Sakurai teaches a method of differentiating a pluripotent stem cell into a skeletal muscle cell comprising introducing a nucleic acid encoding a skeletal muscle inducer, more particularly MyoD1 or Myf5 protein, into the pluripotent stem cell and culturing the cell for a sufficient amount of time in culture to differentiated the pluripotent stem cell into a skeletal muscle.  Sakurai teaches that the nucleic acid can be introduced into the pluripotent stem cell by viral vector, more particularly a Sendai viral vector ([0062]-[0063]; [0111]-[0113]).  Thus, Sakurai expressly teaches a species of claim 1.
Sakurai does not teach that the method further comprises adding a gene for a compound having an action of substantially removing or reducing an expression amount of a POUF1 protein to the pluripotent stem cell.  
However, Akiyama teaches introducing an expression vector into human pluripotent stem cells, wherein the expression vector encoding HA-JMJD3c (p. 3676, POU5F1, NANOG, SOX2, DNMT3B, TDGF1, LIN28, ZFP42, DPPA2, KDM4C, TET1, MYC and UTF1) were downregulated in the JMJD3c-overexpressing hESCs.  Akiyama further teaches that they reasoned that the H3K27me3-deficient hESCs could be efficiently differentiated by the forced expression of lineage-defining transcription factors. They  transiently overexpressed JMJD3c in hESCs and subsequently expressed one of the transcription factors MYOD1, HNF1A, RUNX2 or SPI1, which are known to regulate the differentiation of myogenic (Tapscott, 2005), hepatogenic (Si-Tayeb et al., 2010), osteogenic (Lian and Stein, 2003) or hematopoietic (Kastner and Chan, 2008) lineages, respectively, to test this hypothesis. In this procedure, we transfected the Dox-treated or untreated JMJD3c-hESCs with synthetic mRNAs encoding each transcription factor (Fig. 4A). Real-time PCR analysis revealed that when the transcription factors were overexpressed in the JMJD3cexpressing hESCs, the relevant differentiation markers [MYOG for myogenesis, AFP for hepatogenesis, COL1A1 for osteogenesis, and CD45 (PTPRC) for hematogenesis] were more significantly upregulated compared with the hESCs that did not express JMJD3c (Fig. 4B). Notably, JMJD3c alone did not change the expression patterns of these tissue-related genes. These results suggest that the combination of JMJD3c and a lineage-defining transcription factor can promote hPSC differentiation towards specific tissues or cell types
Thus it would have been obvious to an artisan of ordinary skill at the time of effectively filing to further introduction a transgene encoding JMJD3, as taught by 
Regarding claim 7, Sakurai teaches in this differentiation system, three distinct hiPSC clones could be promoted into MHC positive myofibers (FIG. 9a), and the efficiency of MHC positive cells ranged from 70 to 90% without relation to original clones (FIG. 9b). Differentiated MyoD-hiPSCs changed their shape to spindle-like uniformly. Thus, this differentiation system overcomes clonal variation, and actualizes efficient and uniform myogenic differentiation by dominant expression of exogenous MyoD1 ([0115]).  These teachings expressly disclose wherein differentiation efficiency of the skeletal muscle cells is 75% or more.  Thus Sakurai in view of Aikiyama teach the limitations of claim 7, thus rendering the claim obvious.
Regarding claim 8, this claim specifies the above discussed differentiation efficiency and that one kind of cell culture medium is used.  Sakurai teaches that only liquid medium was used in this disclosed culture.  As such, these teachings expressly 
The combination of prior art cited above in all rejections under 35 U.S.C. 103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention." 
In the present situation, rationales A and G are applicable. The claimed method was known in the art at the time of filing as indicated by Sakurai in view of Aikiyama. Thus, the teachings of the cited prior art in the obviousness rejection above provide the 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Response to Arguments
Applicant's arguments filed 12/30/2021 have been fully considered but they are not persuasive. 
The rejection of record of claim 2 was withdrawn because claim 2 was canceled.  However, the amendments also place the limitations of claim 2 in base claim 1.  So a rejection with Sakurai in view of Akiyama is still applicable for reasons discussed above.  Since the same art being applied to the amended claims, Applicant’s arguments regarding Sakurai in view of Akiyama are addressed below.
Applicant asserts that Sakurai in view of Akiyama does not teach and render obvious the amended claims because the claimed method provides surprising and unexpected results that could not have been anticipated or suggested by one skilled in 
In response, Applicant arguments are respectfully not found persuasive because Applicant’s not giving the claims their broadest reasonable interpretation and are not considering the breadth of what would be considered a reasonable expectation of success.  
For most of the claims, there is not recited requirement for any particular efficiency, as such the claims do not require any particular level of efficiency.  Thus for these claims, a showing of a reasonable expectation of success would encompass a showing that the combined art would be reasonably be expected to produce at least a few skeletal muscle cells, given a preponderance of the evidence.  As discussed above, Sakurai discloses that expressing MyoD1 in pluripotent stem cells alone provides a great number of skeletal muscle cells (70 to 90%).  Akiyama teaches that addition of JMJD3c aids in differentiation by downregulating pluripotency genes, including Oct4 (aka POU5F1), and can be combined with other lineage-specific differentiating inducers, including MYOD1, to differentiate towards a myogenic lineage.  More particularly, 
Claims 7 and 8 specify a specific efficiency of 75% or more (claim 7) in one medium (claim 8).  As such, these limitations of a particular efficiency changes the reasonable expectation of success standard to one of producing any number of skeletal muscle cells to producing at least 75% skeletal muscle cells in the differentiation culture.  Sakurai teaches that their method of differentiating pluripotent stem cells into skeletal muscle cells produces anywhere between 70-90% of the population being skeletal muscle cells.  Akiyama teaches that the inclusion of JMJD3c overexpression in such a 
Thus contrary to Applicant’s assertion, the preponderance of the evidence provided by Sakurai and Akiyama suggest that the ability to produce skeletal muscle stem cells or a population comprising at least 75% skeletal muscle stem cells is not an unexpected finding because Sakurai teaches that MYOD1 overexpression using their method produces a population that is 70-90% skeletal muscle cells and Akiyama teaches that adding JMJD3c expression would be expected to significantly increase that percentage.
Regarding the results of Table 1, Applicant submits that the present method produces ~85% MHC-positive cells with one time infection and one medium.  This is in contrast to Akiyama that uses synthetic mRNA cocktail that requires 5 times transfection and two mediums to arrive at only ~65% MHC-positive cells.  Applicant suggests this shows unexpected results and that Akiyama is not as efficient as the claimed method.  
In response, this argument is respectfully not found persuasive because Akiyama uses a different transfection means for a different purpose than the instant claims and Sakurai.  Akiyama purposefully uses an mRNA expression system because they desire transient transfection of the MYOD1 and JMJD3c.  It is well established that using not for the purposes of arriving at the most efficient means of differentiation pluripotent stem cells, but rather for purposes of controlling the timing of expression (i.e. JMJD3c before MYOD1), as well as using a transfection method that would be more applicable to cell-based therapies in regenerative medicine. Since the Sendai virus that is taught by Sakurai is known to provide more stable and robust expression of foreign genes, an artisan would expect that its use provides for more long-term, stable and robust expression than an mRNA expression system.  Thus, overall an artisan would 
Thus, in conclusion, the instant rejection is being maintained because Applicant arguments were not found persuasive and Sakurai in view of Akiyama teach the limitations of the amended claims.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakurai (US 2014/0370537 A1 Pub stae:12/18/2014; effectively filed: 12/18/2011) in view of Akiyama (Akiyama et al. Development 143:3674-3685, 2016; of record in IDS) as applied to claims 1, 7, and 8 above, and further in view of Ban (Ban et al. PNAS 108(34):14234-14239, 2011; of record in IDS).
Sakurai in view of Akiyama teaches claim 5 as discussed above.  Sakurai in view of Akiyama does not teach that the Sendai viral vector is a temperature-sensitive Sendai viral vector.  However, Ban teaches the successful transduction of cells with reprogramming transcription factors using a temperature-sensitive viral vector encoding 
Thus it would have been obvious to an artisan of ordinary skill at the time of effectively filing to simply substitute the Sendai viral vector used in the transduction of the pluripotent stem cells of Sakurai with the temperature-sensitive form of a Sendai viral vector taught by Ban in the method of Sakurai in view of Akiyama to predictably arrive at the limitations of claim 5.  The artisan would have a reasonable expectation of success in using the temperature-sensitive form of the Sendai virus because Ban teaches that it successfully transduces cells and results in exogenous transcription factor expression.  Further, the artisan would have been motivated to use the temperature-sensitive form of the Sendai viral vector because Ban teaches that it would allow for easy removal of the exogenous transcription products from the end product differentiated cell.  Thus, Sakurai in view of Akiyama in further view of Ban renders claim 5 obvious.
The combination of prior art cited above in all rejections under 35 U.S.C. 103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; 
In the present situation, rationales A and G are applicable. The claimed method was known in the art at the time of filing as indicated by Sakurai in view Akiyama in further view of Ban. Thus, the teachings of the cited prior art in the obviousness rejection above provide the requisite teachings and motivations with a clear, reasonable expectation. The cited prior art meets the criteria set forth in both Graham and KSR.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakurai (US 2014/0370537 A1 Pub stae:12/18/2014; effectively filed: 12/18/2011) in view of Akiyama (Akiyama et al. Development 143:3674-3685, 2016; of record in IDS) as applied to claims 1, 7, and 8 above, and further in view of Tadaka (Tadaka et al. Biochemical and Biophysical Research Communications 331(4):1039-1044, 2005).
Sakurai in view of Akiyama teaches the limitations of claim 3 as discussed above. Sakurai in view of Akiyama does not teach that the adding step encompasses adding a siRNA against POU5F1.  However, Tadaka teaches transfecting mouse and monkey pluripotent stem cells a siRNA to effectively suppress Oct4 (POU5F1) in these pluripotent stem cells.  Tadaka demonstrate efficient gene silencing of enhanced green fluorescent protein (EGFP) and POU transcription factor Oct4 (encoded by Pou5f1), which is a master regulator of pluripotency that controls cell line-age commitment, in mouse and monkey ES cells. The results suggested that chemically synthesized siRNA could be used as a new differentiation method for ES cells. Tadaka further discloses that this method could be used in conjunction with other factors to produce a desire differentiated cell lineage (abstract; p. 1040, col 1, lines 3-9 and materials and method section; paragraph bridging 1043 and 1044).
Thus it would have been obvious to an artisan of ordinary skill at the time of effectively filing that one could replace the JMKD3c sequence in Akiyama with a siRNA against Oct4, as taught by Tadaka, to the pluripotent cells in the differentiation method of Sakurai in view of Akiyama to predictably arrive at the method of claim 3.  The artisan would have a reasonable expectation of success because Tadaka teaches that siRNA 
The combination of prior art cited above in all rejections under 35 U.S.C. 103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention."
.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1, as amended, is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over new claim 30 of copending Application No. 16/072,610. Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims disclose a species of the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Response to Arguments
Applicant's arguments filed 12/30/2021 have been fully considered but they are not persuasive. 
Regarding claim 4, Applicant states that since this claim was not rejected in the office action, it is requested that the claim be indicated as allowable.
In response, Applicant’s argument is respectfully not persuasive because claim 4 was rejection in the prior office action under 35 USC 112.  See pages 5-6 of the office action dated 8/5/2021.  Further, claim 4, as amended, has been newly rejected as described above.
 
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIA STEPHENS NOBLE whose telephone number is (571)272-5545.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


MARCIA S. NOBLE
Primary Examiner
Art Unit 1632



/MARCIA S NOBLE/           Primary Examiner, Art Unit 1632